DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
   The Amendment filed 7/19/2021 has been entered. Claims 1-3, 5-10, and 12 were amended, and claim 13 was new. Thus, claims 1-13 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a processing unit…programmed to modulate” in claim 1 lines 4 and 8.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the Applicant’s specification para. [85], the “processing unit” is being interpreted as, “a microprocessor, a microcontroller or some other suitable processing device” or equivalents. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 6,095,505) in view of Wolthers (US 3,810,719), Harrington et al. (US 2017/0000968 A1), Kenyon et al. (US 2016/0199607 A1), and Reuter et al. (see attached “Optimized Control Strategies for Fast Switching Solenoid Valves” article).
Regarding claim 1, Miller discloses an arrangement for powering a pump in providing a controlled volume of water to a drip nozzle in a drip-feed humidifier (breathing gas humidifier with pump 46 for metering liquid from the water source 14; controllers share a power source) (abstract; Fig. 1; col. 3, lines 31-39; col. 4, lines 4-6), the arrangement comprising: 

a processing unit (flow controller 20) (Fig. 1); 
and a power supply electrically connected to the pump via a switch (S) (time proportioning controller 48 has a power supply; controller 48 is a switch as it controls when the pump 46 is turned on) (Fig. 1; col. 3, lines 31-39; col. 4, lines 4-6) which is controlled by the processing unit (flow controller 20 regulates the flow of water, thus it has control over the time proportioning controller 48) (Fig. 1; col. 2, lines 12-15), the power supply is structured to supply power to the pump via the switch (controller 48 is a switch as it controls when the pump 46 is turned on, thus controller 48 is for controlling when power is given to the pump 46) (Fig. 1; col. 3, lines 31-39; col. 4, lines 4-6).
Miller does not disclose the pump having a solenoid; the power supply electrically connected to the solenoid, the power supply is structured to supply power to the solenoid; actuation of the solenoid to extend an armature.
However, Wolthers teaches a pump for fluid (Wolthers; abstract), including the pump having a solenoid (pump pushing/distribution member driven by solenoid 102) (Wolters; abstract; Fig. 6; col. 3, lines 1-21) the power supply electrically connected to the solenoid, the power supply is structured to supply power to the solenoid (solenoid electrically powered by the electric circuit which receives an impulse from a closing switch) (Wolters; Fig. 6; col. 3, lines 1-21); actuation of the solenoid to extend an armature (armature of the solenoid connected to spring 96 carries out a forward stroke) (Wolthers; Figs. 4-6; col. 8, lines 21-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Miller device by substituting the 
With this modification, the modified Miller device would thus teach the power supply electrically connected to the solenoid (solenoid drives Wolthers pump; Miller time proportioning controller 48 has a power supply and controls when the pump 46 is turned on, thus controlling when the pump receives power) (Miller, Fig. 1, col. 3 lines 31-39, col. 4 lines 4-6; Wolters; Fig. 6; col. 3, lines 1-21), the power supply is structured to supply power to the solenoid (Miller controller 48 is for controlling when power is given to the pump 46; solenoid drives Wolthers pump, thus the solenoid would be receiving the power in order to drive the pump) (Miller, Fig. 1, col. 3 lines 31-39, col. 4 lines 4-6; Wolters; Fig. 6; col. 3, lines 1-21).
Miller does not disclose wherein the processing unit is programmed to modulate the power to the solenoid such that the pump is driven; (i) during a startup phase, at or near a resonant frequency of the pump to provide a power level greater than a nominal level for overcoming inertia static conditions for the pump, and (ii) subsequent the startup phase.
However, Harrington teaches a humidifier (Harrington; abstract) wherein the processing unit is programmed to modulate the power to the pump during a startup phase (humidifier start-up algorithm 5665 initiates operation of the water delivery mechanism 5150 with pump 5252, the algorithms for operation executed by central controller 4230 and the pump 5152 being powered during use and) (Harrington; Fig. 8; para. [0204]; para. [0375]; paras. [0402-0403]) to provide a power level greater than a nominal level for overcoming inertia static conditions for the pump (a nominal level being when the pump is off and thus not provided 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Miller device such that the pump is driven during (i) a startup phase, at or near a resonant frequency of the pump to provide a power level greater than a nominal level for overcoming inertia static conditions for the pump and (ii) subsequent the startup phase, as taught by Harrington and Kenyon, for the purpose of preventing overheating (inclusion of the start-up algorithm before the subsequent phase is for preventing overheating) (Harrington; para. [0402]) and for the purpose of increasing the displacement and/or efficiency of the pump during use of the device (with the inclusion of driving the pump at resonant frequency) (Kenyon; para. [0121]).

However, Reuter teaches strategies for energizing solenoid valves (Reuter; abstract) wherein a solenoid is driven according to a power drive profile for each actuation of the solenoid to extend an armature of the pump from a starting position to a fully extended position (t/tT is current time over total time; z/zmax is current spool movement over the maximum spool movement; solenoid powered such that the spool movement trajectory goes from not extended at the t/tT and z/zmax of zero to fully extended at the t/tT and z/zmax of 1) (Reuter; Fig. 6; “Simulation Results” section on pages 28-29), and wherein the power drive profile, defined via a pump volume having a relative scale from zero to 100 percent, corresponding to an overall pump volume range determined via movement of armature max of 0,which is also the point where there would be no volume of fluid in a solenoid; the solenoid is fully extended at z/zmax of 1,which is also the point where the volume of fluid in a solenoid would be at the maximum) (Reuter; Fig. 6; “Simulation Results” section on pages 28-29), versus an overall extension time having a relative scale from zero to 100 percent, wherein a full extension positioning of the armature corresponds with 100 percent of extension time (t/tT is current time over total time; z/zmax is current spool movement over the maximum spool movement; solenoid powered such that the spool movement trajectory is fully extended at the t/tT and z/zmax of 1) (Reuter; Fig. 6; “Simulation Results” section on pages 28-29), comprises: an initial portion wherein a movement of the armature from the starting position to a second position increases at a first overall rate (rate of spool trajectory increase from t/tT of zero to t/tT at about 0.3) (Reuter; Fig. 6), an intermediate portion wherein the movement of the armature from the second position to a third position increases at a second overall rate different than the first overall rate (rate of spool trajectory increase from t/tT of about 0.3 to t/tT at about 0.5) (Reuter; Fig. 6), and a final portion wherein the movement of the armature from the third position to the fully extended position decreases at a third overall rate (rate of spool trajectory decrease from t/tT of about 0.5 to t/tT at 1) (Reuter; Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Miller device such that the pump having the solenoid is driven at a power drive profile as claimed, as taught by Reuter, for the purpose of optimizing the solenoid motion and achieving soft-landing (Reuter; page 28, left column, first and second paragraphs).
Regarding claim 2, the modified Miller device teaches wherein the processing unit is programmed to modulate the power to the solenoid such that the pump is driven during the startup phase within 5% of the resonant frequency of the pump (pump can oscillate at its resonate frequencies) (Kenyon; para. [0121]).
Regarding claim 3, the modified Miller device teaches wherein the processing unit is programmed to modulate the power to the solenoid such that the pump is driven during the startup phase at the resonant frequency of the pump (pump can oscillate at its resonate frequencies) (Kenyon; para. [0121]).
Regarding claim 4, the modified Miller device teaches wherein the pump comprises: a diaphragm (diaphragm 61) (Wolters; Figs. 4-5; col. 8, lines 35-41); an inlet valve (nipple 63 with an inlet valve) (Wolters; Figs. 4-5; col. 8, lines 41-47); and an outlet valve (nipple 64 with an outlet valve) (Wolters; Figs. 4-5; col. 8, lines 41-47).
Regarding claim 5, the modified Miller device does not explicitly teach wherein the processing unit is further programmed to modulate the power to the pump subsequent the startup phase at a lesser level than the resonant frequency.
However, as previously discussed, Kenyon teaches a pump can be oscillated at or near its resonant frequencies (Kenyon; para. [0121]). One of ordinary skill in the art would recognize that “near” a resonant frequency allows for both frequencies slightly above and below the resonant frequency. Moreover, one of ordinary skill in the art is capable of discovering workable or optimum ranges by routine optimization (see MPEP 2144.05(II)(A)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Miller device such that the 
Regarding claim 6, the modified Miller device teaches wherein the processing unit is programmed to modulate the power to the solenoid such that the pump is driven during the startup phase within 5% of the resonant frequency of the pump (pump can oscillate at its resonate frequencies) (Kenyon; para. [0121]).
Regarding claim 7, the modified Miller device teaches wherein the processing unit is programmed to modulate the power to the solenoid such that the pump is driven during the startup phase at the resonant frequency of the pump (pump can oscillate at its resonate frequencies) (Kenyon; para. [0121]).
Regarding claim 8, Miller discloses a method of powering a pump in providing a controlled volume of water to a drip nozzle in a drip-feed humidifier (breathing gas humidifier with pump 46 for metering liquid from the water source 14; controllers share a power source) (abstract; Fig. 1; col. 3, lines 31-39; col. 4, lines 4-6), the method comprising modulating, via a processing unit (flow controller 20 regulates the flow of water, thus it has control over the time proportioning controller 48) (Fig. 1; col. 2, lines 12-15) and a power supply electrically connected to the pump via a switch ) (time proportioning controller 48 has a power supply; controller 48 is a switch as it controls when the pump 46 is turned on) (Fig. 1; col. 3, lines 31-39; col. 4, lines 4-6), the power to the pump (controller 48 is a switch as it controls when the pump 
Miller does not disclose modulating the power to the solenoid; actuation of the solenoid to extend an armature.
However, Wolthers teaches a pump for fluid (Wolthers; abstract), including the pump having a solenoid (pump pushing/distribution member driven by solenoid 102) (Wolters; abstract; Fig. 6; col. 3, lines 1-21) and modulating the power to the solenoid (solenoid electrically powered by the electric circuit which receives an impulse from a closing switch) (Wolters; Fig. 6; col. 3, lines 1-21); actuation of the solenoid to extend an armature (armature of the solenoid connected to spring 96 carries out a forward stroke) (Wolthers; Figs. 4-6; col. 8, lines 21-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Miller device by substituting the Miller pump 46 for the pump with a solenoid, as taught by Wolters, for the purpose of enabling the pump to simply and efficiently vary or adjust the dosage quantity of fluid being pumped (Wolters; abstract; col. 1, lines 10-16).
With this modification, the modified Miller device would thus teach modulating, via the processing unit and the power supply electrically connected to a solenoid of the pump via the switch, the power to the solenoid (solenoid drives Wolters pump; Miller flow controller 20 regulates the flow of water, thus it has control over the time proportioning controller 48; Miller time proportioning controller 48 has a power supply and controls when the pump 46 is turned 
Miller does not disclose the pump is driven: (i) during a startup phase, at or near a resonant frequency of the pump to provide a power level greater than a nominal level for overcoming initial static conditions of the pump, and (ii) subsequent the startup phase.
However, Harrington teaches a humidifier (Harrington; abstract) wherein the pump is driven: (i) during a startup phase (humidifier start-up algorithm 5665 initiates operation of the water delivery mechanism 5150 with pump 5252, the algorithms for operation executed by central controller 4230 and the pump 5152 being powered during use and) (Harrington; Fig. 8; para. [0204]; para. [0375]; paras. [0402-0403]) to provide a power level greater than a nominal level for overcoming inertia static conditions for the pump (a nominal level being when the pump is off and thus not provided with the power level to operate; operation of water delivery mechanism 5150 with pump 5252 is initiated during the start-up phase, and thus must be powered enough to overcome the initial inertia and thus be greater than the nominal level) (Harrington; Fig. 8; paras. [0402-0403]), and (ii) subsequent the startup phase (phase subsequent the start-up phase where both the water delivery mechanism and heating element are operational) (Harrington; para. [0402]). Furthermore, Kenyon teaches a treatment system with an air circuit and a humidifier (Kenyon; para. [0009]) wherein a pump is driven at or near a resonant frequency of the pump (pump deformable member oscillates at or near its resonant frequencies) (Kenyon; para. [0121]) to provide a power level greater than a nominal level for overcoming inertia static conditions for the pump (a nominal level being when the pump is off and thus not provided with the power level to operate; as the Kenyon pump can function when 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Miller method such that the pump is driven (i) during a startup phase, at or near a resonant frequency of the pump to provide a power level greater than a nominal level for overcoming inertia static conditions for the pump and (ii) subsequent the startup phase, as taught by Harrington and Kenyon, for the purpose of preventing overheating (inclusion of the start-up algorithm before the subsequent phase is for preventing overheating) (Harrington; para. [0402]) and for the purpose of increasing the displacement and/or efficiency of the pump during use of the device (with the inclusion of driving the pump at resonant frequency) (Kenyon; para. [0121]).
Miller does not disclose the pump is driven according to a power drive profile for each actuation of the solenoid to extend an armature of the pump from a starting position to a fully extended position, and wherein the power drive profile, defined via a pump volume having a relative scale from zero to 100 percent, corresponding to an overall pump volume range determined via movement of armature positioning from the starting position to the fully extended position, versus an overall extension time having a relative scale from zero to 100 percent, wherein a full extension positioning of the armature corresponds with 100 percent of extension time, comprises: an initial portion wherein a movement of the armature from the starting position to a second position increases at a first overall rate, an intermediate portion wherein the movement of the armature from the second position to a third position increases at a second overall rate different than the first overall rate, and a final portion wherein the 
However, Reuter teaches strategies for energizing solenoid valves (Reuter; abstract) wherein a solenoid is driven according to a power drive profile for each actuation of the solenoid to extend an armature of the pump from a starting position to a fully extended position (t/tT is current time over total time; z/zmax is current spool movement over the maximum spool movement; solenoid powered such that the spool movement trajectory goes from not extended at the t/tT and z/zmax of zero to fully extended at the t/tT and z/zmax of 1) (Reuter; Fig. 6; “Simulation Results” section on pages 28-29), and wherein the power drive profile, defined via a pump volume having a relative scale from zero to 100 percent, corresponding to an overall pump volume range determined via movement of armature positioning from the starting position to the fully extended position (the solenoid is closed at z/zmax of 0,which is also the point where there would be no volume of fluid in a solenoid; the solenoid is fully extended at z/zmax of 1,which is also the point where the volume of fluid in a solenoid would be at the maximum) (Reuter; Fig. 6; “Simulation Results” section on pages 28-29), versus an overall extension time having a relative scale from zero to 100 percent, wherein a full extension positioning of the armature corresponds with 100 percent of extension time (t/tT is current time over total time; z/zmax is current spool movement over the maximum spool movement; solenoid powered such that the spool movement trajectory is fully extended at the t/tT and z/zmax of 1) (Reuter; Fig. 6; “Simulation Results” section on pages 28-29), comprises: an initial portion wherein a movement of the armature from the starting position to a second position increases at a first overall rate (rate of spool trajectory increase from t/tT of zero to t/tT T of about 0.3 to t/tT at about 0.5) (Reuter; Fig. 6), and a final portion wherein the movement of the armature from the third position to the fully extended position decreases at a third overall rate (rate of spool trajectory decrease from t/tT of about 0.5 to t/tT at 1) (Reuter; Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Miller device such that the pump having the solenoid is driven at a power drive profile as claimed, as taught by Reuter, for the purpose of optimizing the solenoid motion and achieving soft-landing (Reuter; page 28, left column, first and second paragraphs).
Regarding claim 9, the modified Miller method teaches wherein modulating the power to the solenoid comprises driving the pump during the startup phase within 5% of the resonant frequency of the pump (pump can oscillate at its resonate frequencies) (Kenyon; para. [0121]).
Regarding claim 10, the modified Miller method teaches wherein modulating the power to the solenoid comprises driving the pump during the startup phase at the resonant frequency of the pump (pump can oscillate at its resonate frequencies) (Kenyon; para. [0121]).
Regarding claim 11, the modified 
Regarding claim 12, the modified Miller method does not explicitly teach further comprising modulating the power to the pump subsequent the startup phase at a lesser level than the resonant frequency.
However, as previously discussed, Kenyon teaches a pump can be oscillated at or near its resonant frequencies (Kenyon; para. [0121]). One of ordinary skill in the art would recognize that “near” a resonant frequency allows for both frequencies slightly above and below the resonant frequency. Moreover, one of ordinary skill in the art is capable of discovering workable or optimum ranges by routine optimization (see MPEP 2144.05(II)(A)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Miller method such that it includes comprising modulating the power to the pump subsequent the startup phase at a lesser level than the resonant frequency, as suggested by Kenyon, for the purpose of optimizing the efficiency of the pump’s performance in relation to the pump’s power consumption (i.e. operating the pump near the resonant frequency, at a frequency slightly less than the resonant, would require slightly less power while still being efficient).
Regarding claim 13, the modified Miller device teaches a humidifier for an airway pressure support system for delivering a humidified flow of breathing gas to an airway of a patient (breathing gas humidifier connected to a ventilator and with an inhalation passageway) (Miller; abstract), the humidifier comprising: 
a water chamber structured to house a volume of water (tubing of water flow passageway 42 to the left of the pump 46) (Miller; Fig. 1; col. 3 lines 14-16), the water chamber having an inlet and an outlet (water flow passageway 42 would have an inlet to water source 
a conduit (passageway 38, inhalation passageway 40, “Y” connector 15, and housing 26) (Miller; Fig. 1; col. 3 lines 9-16), wherein the conduit comprises (i) a first end structured to be fluidly connected to a gas flow generator configured to generate the flow of breathing gas (passageway 38 with an inlet 32 on an end connected to ventilator 12) (Miller; Fig. 1; col. 3 lines 9-14), (ii) an opposite second end structured to be fluidly connected to a patient interface device structured to deliver the flow of breathing gas to the airway of the patient (breathing gas outlet 34 on an end of the patient’s “Y” connector 15 to a mask) (Miller; Fig. 1; col. 2, lines 59-65; col. 3 lines 9-14), and (iii) a wall portion defining an interior pathway extending between the first end and the second Page 5 of 14end, the interior pathway structured to convey the flow of breathing gas between the first end and the second end (the walls of passageway 38, inhalation passageway 40, “Y” connector 15, and housing 26 define a passage through which the gas flows) (Miller; Fig. 1; col. 3 lines 9-16); 
a nozzle having an inlet and an outlet (right liquid water flow passageway 42 which would have an inlet to receive water from the pump 46 and an outlet (i.e. water inlet 36) to deliver the water to housing 26) (Miller; Fig. 1; col. 3 lines 14-16), wherein the nozzle outlet is configured to produce a water droplet from water received from the water chamber (water inlet 36 delivers the water to housing 26, thus water droplets would be able to form on the inlet 36) (Miller; Figs. 1-3; col. 3 lines 14-16); 
a heater plate positioned in the interior pathway (contact chamber 24 bottom defined by the flash-resistant heat exchanger 28, which is a flat metal plate) (Miller; Figs. 1-3; col. 4, 
and an arrangement for powering a pump according to claim 1 (see rejection of claim 1 above), wherein the pump comprises an inlet and an outlet (nipple 63 with an inlet valve; nipple 64 with an outlet valve) (Wolters; Figs. 4-5; col. 8, lines 41-47), wherein the pump inlet is fluidly coupled to the outlet of the water chamber (Wolters nipple 63 with inlet valve would receive water from the Miller liquid water source 14 by way of Miller liquid water flow passageway 42 at the location left of the Miller pump 46) (Miller, Fig. 1, col. 3 lines 14-16; Wolters, Figs. 4-5, col. 8 lines 41-47) and the pump outlet is fluidly coupled to the inlet of the nozzle (Wolters nipple 64 with outlet valve would send water to the Miller water inlet 36) (Miller, Figs. 1-3, col. 3 lines 14-16; Wolters, Figs. 4-5, col. 8 lines 41-47).
Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. 
On pages 8-9 of the Applicant’s remarks, the Applicant argues that the drawings have been amended to overcome the objections of the previous office action, agrees with the Examiner’s 35 U.S.C. 112(f) interpretation, and argues the claims have been amended to overcome the 35 U.S.C. 112(b) rejection of the previous office action. The Examiner agrees, and has thus withdrawn those objections and rejections, as well as maintained the agreed 35 U.S.C. 112(f) interpretation.
Applicant’s arguments with respect to claims 1-13 on pages 9-13 of the Applicant’s remarks have been considered but are moot in view of new grounds of rejection with new additional Harrington, Reuter, and Wolthers references being used in the current rejection as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785